Former opinion overruled, April 12, 1910.
On Rehearing.
[108 Pao. 121]
Mr. Justice McBride
delivered the opinion of the court.
3. In our former opinion in this case (107 Pac. 470) we held that the judgment should be reversed on account of the giving of the following instruction:
“Of course, if you find the goods were so sold as claimed by the plaintiff, it would be your duty to return a verdict or find that the amount due therefor from the defendant to the plaintiff was $517, as alleged.”
We held this instruction to be erroneous, in that it assumed the value of the goods to be fixed as a matter of law, when, in fact, such value was one of the disputed questions in the case. Appellant’s printed abstract shows that this instruction was excepted to; but, upon comparing the abstract with the transcript on file, we find this to be an error, and that no exception was saved to the particular instruction held by us to be erroneous.
Our former holding is overruled, therefore, and the judgment of the court below is affirmed.
Former Opinion Overruled : Affirmed.